Case 5:19-cr-50038-RAL Document 134 Filed 04/16/21 Page 1 of 3 PageID #: 378




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA

                                       WESTERN DIVISION



  UNITED STATES OF AMERICA,                                        3:19-CR-50038-RAL


                         Plaintiff,

                                                            ORDER DENYING MOTION TO
         vs.                                              MODIFY PROTECTIVE ORDER TO
                                                       ALLOW DEFENDANT TO POSSESS HIS
  ERIC BONADORE,                                               DISCOVERY IN CUSTODY


                         Defendant.
                                                                              1



        Defendant Eric Bonadore (Bonadore) has filed a motion to possess discovery materials in

 this case while he is in custody awaiting trial. Doc. 126. Before this case was transferred to the

 undersigned, the Court issued a Text Order, consistent with Standing Order 19-03, that prohibited

 defense counsel from giving discovery materials to the Defendant or anyone else without the

 permission of the Court. Doc. 117. The Text Order made clear that while defense counsel may

 allow the defendant to read discovery materials, the defendant may only do so in the presence of

 defense counsel. Doc. 117. Bonadore now argues that he should be allowed full access to retain

 discovery materials in custody because he will be representing himself during portions ofthe trial.

Doc. 126.


        Under Federal Rule ofCriminal Procedure 16(d)(1),"[a]t any time the court may,for good

cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief." With this

in mind, courts can limit a criminal defendant's access to discovery materials while he is in

custody. ^ United States v. Ruth. No. 1:18-CR-00004 EAW, 2020 WL 3063939, at *3

(W.D.N.Y. June 9,2020)([R]easonable restrictions on Defendant's access to the materials in ajail
Case 5:19-cr-50038-RAL Document 134 Filed 04/16/21 Page 2 of 3 PageID #: 379




 setting are ...appropriate."); United States v. Gerard. No. 3:16-CR-270,2018 WL 4113351,at *3

 (W.D.N.C. Aug.29,2018)(denying criminal defendant's motion to retain and review all discovery

 materials while in jail); Johnson v. United States. No.2:07-CR-00924-DCN-3, 2014 WL 295157,

 at *5 (D.S.C. Jan. 27, 2014)("While a defendant generally has a right to review the discovery

 materials that will be used against him at trial, it is not improper to restrain counsel from leaving

 discovery materials with the Petitioner in Jail to safeguard the material contained therein."(cleaned

 up and citations omittedll: see also United States v. Youker. No. 2:14-CR-0152-SMJ-1,2015 WL

 13864169, at *2(E.D. Wash. Apr. 30, 2015)(noting that while a pro se defendant is entitled to

 review discovery, this does not mean he is entitled to all discovery materials in pretrial detention,

 especially given that the court appointed the defendant standby counsel).

        This Court understands that there may be cooperating witnesses who could be put at risk if

 Bonadore were allowed to keep discovery material with him in custody. Maintaining privacy of

 discovery materials in a prison setting is problematic. Retaliation against inmates believed to have

 cooperated is a major problem in United States prisons. See Ruth. 2020 WL 3063939, at *3

("[Wjide dissemination of statements by cooperating witnesses who are regarded as 'snitches' or

 'rats' by their criminal associates, and who often must serve their own sentences in close proximity

 to other prisoners, poses obvious dangers"(citation omitted)); In re Bragg. No. 1:11CR00026-002,

 2012 WL 566958, at *3(W.D. Va. Feb. 21, 2012) (noting that "significant harm" may come to

 witnesses and other third parties when discovery materials are circulated outside of defense

 counsel and the defendant, and that "this risk is particularly pronounced in the context of the jail

 environment, where it is often the case... that government informants are incarcerated along with

 defendants"). Discovery material provides written documentation ofcooperation,jeopardizing the

 safety of those inmates who were candid in interviews with law enforcement. It would gut the
Case 5:19-cr-50038-RAL Document 134 Filed 04/16/21 Page 3 of 3 PageID #: 380




 protection achieved by this Court's Standing Order to allow discovery in drug and gun cases to be

 released to inmates merely because the inmate, though having court-appointed counsel, expresses

 a desire to proceed with representing himselfon some matters. In light ofthese considerations, no

 good cause exists for Bonadore to possess the discovery while in custody, apart from court-

 appointed counsel's direct supervision. Therefore, it is hereby

        ORDERED that Bonadore's Motion to Modify Protective Order, Doc. 126, is DENIED.



        DATED this }(t*^ day of April, 2021.
                                              BY THE COURT:




                                              ROBERTO A. LANGI
                                              CHIEF JUDGE
